DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (4,868,617) in view of Scheiper et al. (2011/0211394) and Jeong (2010/0112799).Regarding claim 1, Chiao et al. teach in figures 7-10 and 11A-16A and related text a method for fabricating semiconductor device, comprising: 
forming a gate dielectric layer 114 on a substrate 112; 
forming a gate material layer 118 on the gate dielectric layer 114; 
removing part of the gate material layer (see figure 9A) and part of the gate dielectric layer (see figure 9A) to form a gate electrode 118A, wherein a top surface of the gate dielectric layer 143A adjacent to two sides of the gate electrode is lower than a 
forming a first mask layer 145A on and directly contacting the gate dielectric layer 143A and the gate electrode 118A (see figure 12A); 
removing part of the first mask layer 145A in one etching step to form a first spacer 128A (see figure 13A), wherein the first spacer 128A directly contacts sidewalls of the gate electrode (see figure 13A);
forming a second mask layer 145A on the substrate 112A and the gate electrode 118A (see figure 12A); and 
removing part of the second mask layer 146A (see figure 14A) on the substrate and the gate electrode 118A after forming the first spacer 128A; and
 removing part of the second mask layer 146A (see figure 15A) to form a second spacer 131A.
Chiao et al. do not teach removing part of the first mask layer 145A and part of the gate dielectric layer 143A in one etching step to form a first spacer 128A.
Chiao et al. teach in figures 14A and 15A and related text removing part of the second mask layer 146A and part of the gate dielectric layer 143A in one etching step to form a second spacer 131A.
Scheiper et al. teach in figures 2c-2d and related text removing part of the first mask layer 262 (comprising silicon nitride which is mask material) to form a first spacer 128A.
Jeong teaches in figure 7 and related text removing part of the first mask layer 27 and part of the gate dielectric layer 21, 22 in one etching step to form a first spacer 40.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to remove part of the first mask layer and part of the gate dielectric layer in one etching step to form a first spacer, as taught by figure 15A of Chiao et al., Jeong and Scheiper et al. in Chiao et al.’s device, in order to simplify the processing steps of making the device by removing the gate dielectric layer during early stage of the processing steps.
Regarding claim 2, Chiao et al. teach in figure 15A and related text removing part of the first mask layer and part of the gate dielectric layer to divide the gate dielectric layer into a top portion and a bottom portion, wherein a width of the top portion is less than a width of the bottom portion.
Regarding claim 3, Chiao et al. teach in figure 15A and related text that a width of the top portion is equal to a width of the gate electrode.
Regarding claim 4, Chiao et al. teach in figure 15A and related text that an outer sidewall of the first spacer is aligned with an edge of the bottom portion.
Regarding claim 5, Chiao et al. teach in figure 13A and related text that an inner sidewall of the first spacer 128A is aligned with an edge of the top portion 116A.
Regarding claim 6, Chiao et al. teach in figure 13A and related text that the first spacer contacts the top portion and the bottom portion directly.
Regarding claims 7-8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first spacer comprises SiOCN and a second spacer comprises SiN in prior art’s device, in order to provide better protection to the gate by using conventional materials.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





O.N.								/ORI NADAV/
3/11/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800